Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 1 of 31




  I{OTICE OF REMOVAL


    EXHIBIT A
                  Part 1 of 5
                          Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 2 of 31
                    i',
                     l
        ..1
                i
                i
        tr:

                r


                I

        ,'
                                             IN THE SUPERIOR COURT OF THN VIRGIN TSLANI}S
            I


     il                                                         DIVISTON OF ST. THOM,AS
     iil

    ;l

    :l
         I


         ¡
                                                                                         sr-1e-cv-jl]5
        i
        I                                                                                COMPLEX CASE DIVISION
    ,l
                                                               Itrì*lif.lb                       ACTION COMPLAINT
        r                           vs.
        â



    .;
                               MARRIOTT INTERNATIONAL, INC.. a Maryland                  JURY TRIAI, DEMANDI,D
            I

     f                          corporation; TI{E RITZ-CARLTON HOTEL
    r                           COMPANY, LLC, a Delaware corporation;
    ¡Êi
                                    Ho-rËt.s ürRcrN TSLANDS), Nc,,; u.s.
    r
    I                           Ig
                                Virgin Islands corporation; THn RirZ-CÁnlfON
    t:
    ll                         CLUB, ST, THOMAS,INC.. a U.S. Virgin lslands
    f
    r                          corporation;RC ST. THOMAS, LLC, aú.S. Virgin
    r
    È
                               Islands limited liability company; MARRIOTT
    $
                               VACATIONS WORLDWIDT ÕONPORATION,
                                                                                     A                    ;:'
    #                          pglaware coqporarion; MARRTOTT OWNERST{IP
I                              RESORTS, INC,, a Delaware corporation; nnz_
,                             CARLTON MANAGEMENT COMPANÍ, LTc,
                                                                            a
                              lgtSyare limited liabiliry company; THE RITZ_
t
I
11                            CARLTON DEVELOPMËNÎ CdMPANY, INC.,
                                                                                     A
                                                              ALl. .IRAVEL
l¡j
T.'.                          Delaware corporation; COB
f                              COMPANY, LLC, [NC., a Delaware limited liahility
l
I                             company; THE LION & CROWN TRAVEL
                                                                         CO..
                              LLC, a Delaware ljmited liability company;
                              the NORTH AMERICAN TRUST, a länd"trust
i,                            organized under Flo¡ida law; and DOES
l,'
                                                                             l_!0,
1




i                                                             Defendants.



                                                              Ç|l*ss;,4çff}fill¡g'MFi;,ê1;9,¡
                                              1

                                    on  of themselves and others similarly situaled, plaintiffs
                                          behatf
                                                                                                ALAN & MARTORIE
                            HELMAN, LEPONT PALM BEACH, LLC, MAURTCE
                                                                               KASPY& LIBORIO PIAZZA,TROY
                            HAMMOND' and           rlMol'HY AKER (collectively, "Pìaintiffs") bring this
                                                                                                         class action complainr
                            for damages and equitable reliefand demand
                                                                       ajury trial against MARRIol.l-     INTERNA,I.IONAL,
                           INC', a Maryland corporation, THE RITZ-CARLTON
                                                                      I{orEL coMpANy , L.Lc,a Deraware
                           corporation' RC HOTELS (vlRGIN ISLANDS),
                                                                    iNc., a u,S. Virgin Islands corporation.
                           MARRIOTT VACATTONS woRLDwrDE coRpoRATIoN,
                                                                                  a Deraware corporarìon.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 3 of 31




     Complaint
     Helmsn, el al. v. Mat'rioil Internalional, el   al.                                    page 2 of 60

     MARRIOTT OV/NERSII|P RESORTS, INC..                    a   Delaware corporation, RITZ-CARLTON
     MANAGEMËN1'         coMpANy, LLC, a Delaware limired liability             company, THE R¡TZ_
     CARLTON DEVELOPMENT COMPANY, INC.,                     a Delaware corporation, COBALT     TRAyEL
     CoMPANY, LLc, INC-,         a Delaware limired   liability company, THE LI9N & cROwN TRAVEL
    CO., LLC, a Delaware limited liabilitycompany, THE RITZ_-CARI,TON
                                                                      CLIJB, Sï., THOMAS,
    [NC', a u.s. virgin lslands corporation, RC sT. Tl-loMAs,
                                                              LLC, a u.s. virgin Islands limited
    liability company, the NORTH AMERICAN TRUST, a land trust
                                                                 organized under Florida law,
    and DoEs 1-50 (collectively, "Marriott Defendants") based
                                                              on ínformation, belíef, and the
    investigatiorr of counsel.

                                             rNTgopucTror\
            I'    Plaintifß bring this class action on behalf of rhemselves
                                                                            and ncarly a thousand
    similarly situated purchasers ol lractional condominium interests.
                                                                            eommonly known as
    "fractionals." at a Ritz-carlton Destination ctub in st,
                                                             Thomas,u.s. Virgin lslands retèned to
   herein aJ'tire ¡¡Ritz-Carlton
                                 Great Bay,r (or occasionally *St. Thoma$,, when contrasted with
   other clubs)' The case arises out of the Marriott Defendants'
                                                                 wrongful decision to merge two
   different vacation ownership product tines.r specifically,
                                                              they morged the Ritz-Cartton Destination
   club (sometimes "RGDC"), a network of luxury properties
                                                                   sold as deeded f'ractionals, with rhe
   Maniotl vacation club (sometimes "MVcb). a much less
                                                        exclusive and cheaper timeshare
   product line.

          2'       In industry par[ance, the Ritz-Carlton Oreat Bay
                                                                    and the other RCDC properties are
  known as "private residence clubs," a lerm intended to capture
                                                                 their excrusive and luxurious naturc.
  Based on the storied Ritz'carlton brand and the promise
                                                             of exclusivity, plaintiffs and the nearly
  thousand othet members ofthe proposetl clæs paid premium
                                                           prices (in the hundreds of thousands
  of dollars) for three weeks of exclusive access to the Ritz-carlton
                                                                      Great Bay and what           was
  supposed to be a growing network of RCDC loca¡ions
                                                     arourrd the worrd-


  %*;
  r-
    "vacation ownership" is a b¡oarJ term that rclers to
                                                         timeshares, private residence clubs,      and
  timcshares generally, all of which are described bclow.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 4 of 31




        Complaint
        Helman, et al, v. Maníotl Inlernalionul. et al.
                                                                                                        Page3    of60
                 3'        Maniott2 marketed these fractionals as akin to second
                                                                                 homes. distinct from mere
      timeshares in that they rsquired a multi-week purchase
                                                              and came with a scparate deed reoorded at
      fhe time of purchase, Maniott claìmed lhat these
                                                       fractionals would be .,operated for ¡he exclusive
      use' bcnefil and eqjoyment of the Mernbers, their families
                                                                 ancl their guests.,, But in or around 201            l.
     the Marriott Defendants quietly embarked on a multi-year
                                                              re-engineering campaign to give more
     than 400'000 members ofthe Maniott Vacation
                                                  club access to the Rirz-carlton Dcstination clubs,
     including by transferríng unsold             RcDc fractional inventory (approximat ely 20%of all RCDC
     fractionals) to a land trust affiliared with the Maniott
                                                              Vacation crub.
                4'         The Maniott Defendants did not disclosc their intention
                                                                                   to merge the Ritz-Carlton
     Destination club with the Maniott vacation               club until July 2012. opposition      was massive and
    immediate across the entire RcDc network.
                                                Many owners and their associalion boards complained
      presciently as it turned out *- that the mcrger
    -                                                 would dilute the exclusivity of the lìitz-carlron
    Destination club and erode resale values. This groundswell
                                                                  of opposition did not surprisc the
    Maniott Defendants; intemal documents obtained in related
                                                              litigation               conlirm that they knew the
   "afïìliation.''    as   they termcd   il'   woutd gut the value of the 3,200 luxury or
                                                                                          so fiactionals they sold
   at nine RCDC locations, including St. Thornas.

               5'      The Maniott Defenclants also knew thar this
                                                                   mergcr might lead to litigation; that
   was the conclusion         ofan internal analysis summarized in a December
                                                                              201 I inlernal         rep,orr. Indeed,
   the conduct described herein clearly violates their
                                                         fiduciary duties.3 Ëlut the Marriott Defendanm
   cnuld not resist the temptation to reap the rewards rhey
                                                             knew wourd come with their re-engineering
   plan' opening up the Ritz-carlton f)estination club
                                                       to members of the Marriott Vacation
                                                                                           club

  %!;;*,
  2'ô.x
           ugcd'h.prçirç,f$¡rria¡ñ refers to al
                                         Vucalions
                                                                                              at *5-ó (D. Colo. Mar



                                                                                    :ftetiíeí v;,
                                             +4-5 (8.D. Cal.'Fc-li,
                                                                      lj,20l7) (similar rulí nÊ Tadçthcr wir¡
                                            , e/ a/. (San Francisôo Sup. Case No.
                                                                                      CG(l I 5¡S4598?l,,these
  cases ars referred to as the "related case.s" or ,,related
                                                             litigation,"
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 5 of 31




    Complainr
    Helman. et al. v, Mqrrtott International, el   al.                                        page 4 of 60

    would allow the Maniott Defendants to use the "halo cffcct" ofthe
                                                                      storied Ritz-carlton brand,and
    the prospect of access to luxury RCDC propeñies to selt
                                                            åore        MVc poinrs at higher prices.
              6'     The Maniott Defenda¡ts employed various m€âns to
                                                                      overcome opposition and
    push the merger through. For example, they promised
                                                        that the merger woufd not take place without
   an affirmative vote of a majority of tbe orvners at each
                                                            club. But    it soon became apparent that they
   would lose thesc votes, and they set about to secretly
                                                          breach that promise. owners at Bachelor
   Gulch held their own vote, and, despite an attempt by the
                                                             Maniott Defendants to interfere with the
   vote, opted to exÍt the RCDC syslem altogether rather
                                                         than sufTer an influx of MVC members ¿nrl
   the loss in resale ralues that would inevitably follow
                                                          the merger,        A survey and a fbcus group
   commissioned by the Marrioft Defendants showed that
                                                           the result of votes elsewhere would be the
   same' so, in place of the promised votes, the Maniott
                                                             Defendants quietly substituted a higlfy
   misleading survey Ín A.spen Highlantls, san Francisco,
                                                          and Tahoe, and vowed to lorge ahea¿ with
   the merger no mafier the results of these surveys.

          7   '     The Maniott Defendants used other f'orms       of   deception too. The conrracr that
   ultimately led to the merger' an'lAffrliation Agreement"
                                                            fronr Novcmber 2013 (,,2013 Affiliation
   Agreement")' gave the association at each club thc powcr
                                                                  to vote on whether the mergcr would
  extend to their club, But the Maniott Defendants
                                                   hid this document from each association    and *
  courts presiding over three related cases in califomia
                                                         and colorado. why? Because in a campaign
  of rnisinformation lasting ms.ny years and employed in
                                                         those three related          casçs, the Marriott
  Defendants claimed that the merger could not be
                                                  slopped or contested hecause their subsidiary
  (cobalt) ìvas contractually vested with   the "sole discretiono'to make such decisions
                                                                                         and the various
  associations and lheir boards had no role in that
                                                    decision, nor the power to stop it, Disclosing the
  2013 AfÏliation Agreement would have revealed
                                                the falsity              of that claim, so the Maniolt
 Defendants buried it.

         8'        The Marriott Defendants' strategy in St. Thomas was particularly
                                                                                    devious. An
 unusually high number of buyers in st. Thomas
                                                   financed their purchases wíth loans from Maniott.
 After the onset of lhe recession in 2008. therç was a corespondingly
                                                                        high number of owners in St.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 6 of 31




    Complaint
    Helman, et al- v. Marriott Internationql, et   al.                                        page 5 of 60

    Thomas r"'ho fell behind on their molgages and maintenance
                                                               dues, This provided the Marriott
    Defendants with the opportunity to gain leverage over Plaintilfs and
                                                                         thc proposed Cjlass. Under
   the goveming documents for the Ritz-Carlton Grear Bay, responsibility
                                                                         for foreclosing on
   fractionals with delinquent maintenance dues was given to the
                                                                 Maníott Def'endants.                   upon
   foreclosure        but not befort   -_   lhe Marrion Deièndants were rcquired to pay dues on the
                 -
   foreclosed units. This meant that the Maniott Defendants could
                                                                  manufacturÊ a financíal crisis by
   delaying foreclosure proceedings, which is exacrly what they did-

           9'        over ¿ period ofyears, losses caused by the unusually high number
                                                                                       ofdclinquent
   owners and the "slow walking" of tbreclosures by the        Mariott Defendants   began to accrue. ln
   2013' the Maniolt Defendants proposed their "solution": If
                                                              owners, including plaintiffs and the
   proposed Class, voted to permit the RCDC-MvC
                                                       merger, the        Maniott Defendants wout¿
   accelerate foreclosures and begin paying maintenance dues
                                                             on the foreclosed fractionals          *    both
   things that they were required to do even without a vote.

          l0'        Misled by their fiduciaries and put into financiat extrernis,
                                                                                   owners! including
  Plaintiffs and the proposed class, voted on January 26,2014,to
                                                                 accept the Maniot Defendants,
  proposal.

          l1'        Antong other things' this "deal" was a flagranl breach
                                                                            of the fiduciary and other
  dutíes the Maniott Defendants owed to Plaintiffs and the proposed
                                                                    class. As fìduciaries. the
  Marriott Defendants wete required to act in the besl interests
                                                                 of plainriffs and the proposed       C--lass,
  not manufacture a financial crises to obtain leverage
                                                        over them, hide the disastrous consequences
  of the merger, and then secretly profìt from their rwcrngdoing,

          12'   As a result of this merger. thousancls of MVC mernbers
                                                                          have floocled the Rìtz-
  Ca¡lton creat Bay and other Ritz-carlton Destination Clubs,
                                                              fundamentally altering lhe           oflering.
  Resale prices have plummeted and are fbrever dinrinished
                                                           because nobody is           willing to        pay
 premium prices for supposedly exclusivc âccess to
                                                   a supposed private residence club when access

 can be obtained at a much lower price-point and with
                                                      much greater     flexibility through   ¡he   Maniott
 Vacation club' Plaintiffs and othcr members of the proposed
                                                             class have suffcred losses to their
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 7 of 31




     Complaint
     Helman, et ol. v. Marriotl IntcrnaÍional, el a!.
                                                                                                    Page 6   of60
     propefty values, rights and Êxpectations while the Mar¡iott
                                                                 Defendants, as they predicted, reaped
    hundreds of millions of dollars by selling more      MVc poinrs    ar higher prices.

            l3'     Among other wrongdoing, the Marriott Defenda¡rts breached
                                                                              the fìduciary duties
    they owcd to Plaintifïs and the proposed class, engaged in
                                                               commercial exrortion an¿ proxv fraud,
    perpetraled a scheme to defiaud, and engaged in an
                                                       ongoing pattern of racketeering activity in
    violation of the Virgin l.slands Criminally Influenced and
                                                               Cornrpr organizations Act, 30 v.l,C.
                                                                                                                 $
    600, et se4' ("clco"). In addition, the Maniott Defendants
                                                                  acted       with a recklessn wanton, and
    willfi¡l disregard of their fiduciary duties and other obligations
                                                                       and the rights of plaintiffs and the
    proposed Class' Among other rcnredies, Plaintiffs
                                                      seek disgorgement from f)efendants of these             ill-
    gotten profits and treble damages under ÇICO.

            14'    There are two gruups of defendants. Firsf, there is Maniott
                                                                               lnternarional, lnc, and
   its subsidiaries narned herein and identilied below (collectively.     .,MIl Defendants,,),
                                                                      the                      which
   built' marketed, and sold thousands of the RCDC fractionals, incruding
                                                                                over   a   thous¿nd at the Ritz.
   carlton Great Bay' The second group consists of Marriott
                                                               vacations worldu'ide corporation ond
   its subsidia¡ies named hercin and identified below (coilectively,
                                                                     the .,MVW             l)efendants,.), which
   were   "spun-off'from Marriott Intemational in 2011. After the spin<rfi
                                                                           the MVW Defendants
   took over nrost operational aspects of the Rìtz-carlton
                                                           Destination club and the Maniott vacation
   club. But Marriott Inrernationar has remained deepry invorved
                                                                    in both the RcDCì and the MVC.
                                    ¡u&çp     I   çT¡ g f*,e{v n; v urr u.B
           I5'     'rhis court has jurìsdiction
                                                over comrnon law torts comrnitted in the virgin
                                                                                                Islands
  as well asPlainliffs' claims under the Criminally lnfluence<l and
                                                                    corrupt organizations Act, l4
  v.l.c. $$ 600, et seq., the consumer protection Law of 7973, lz/. v.I.c.
                                                                              $$ l0l, etseq., the
  consumer F¡aud and Deceptive Business practices
                                                              Act, r2A v.r.c. $$       ilr,   et seq., and the
  common law tort claims

          l6'     This Court has pcrsonal.jurisdiction over
                                                            each of the defendants because each               of
  them purposefully availed itself of the privilege
                                                     of engaging in business in rhe u,s. Virgin Islands
  and/or is a U'S' Virgin Islands rcsident and,/or is a u.s.
                                                             Virgin Islands registered entity.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 8 of 31




    Cornplaint
    Helman, er al. v. Marriott Inrernarional, et     al,             '                              page 7 of 60

               17'     At least three olthe defcndants qualifi    as cirizens   of the U,S. Virgin Islands: RC
    Holels   vl;   rhe Ritz-carlton   club, st. 'fhornas, Inc,; and RC. st. Thomas, LLC.
               l8'     The conduct of tocal Defendants forms a significant basis
                                                                                 for the claims assened
    herein, and Plaintifß and the proposed class seek signifrcant
                                                                  relieffrom these r)efendants.
               19.     The principal injuries resulting from the conduct alleged
                                                                                 herein, as well æ from fhe
   related conduc of each defendant, were incurred in the u.s.
                                                               virgin l.slands,
             20'       During the three-year period preceding the fÏting of'this class
                                                                                       action, no other class
   action has been frled asserting the same or similar factual
                                                               allegations against any of rhe defendants
   on behalf of the named plaintifrs or other similarty-situated persons.

             2I'       venue in this judicial divísion is proper pursuant to 4    v.l.c.   g 7g ìn thar the cause
   of actions arose and a substantial part of the wrongful occurred
                                                                    was canied out within this judicial
   division.



             2?'  The Great Bay Condontiniunl owners Association,
                                                                          Inc. (',Association,,), the
   ftactional owners association for Ritz-carlton Great Bay, is
                                                                a condominium association organized

   under the laws of the U'S' Virgin Islands. On Ma¡ch 3, 2000,
                                                                the Marriott Defendants formed the
  Association        by filing the Articles of lncorporation of Great Bay condominium
                                                                                               owners
  Association,       lnc' with the u,s. Virgin Islands office of the l.ieutcnanr
                                                                                 Governor, Divisiun of
  corporations and Tradcmarks. The objects and purposes fbr
                                                            which the Association was formed
  includedl "To ptovide the owners of the Great Bay (lonclominium
                                                                                 , . . with an assosiation for
  benevolent. fraternel and social purposes and to conduct
                                                           the activities                  of an association of
  condomíniu¡n o\4'ners pursuant         Title 28 Virgín lslands Code chapter J3,,; and .,to promote
                                        1o
                                                                                                     the
  general welfare       of   the Associalion anrl its members and to enforce the provisions
                                                                                                         of   the
  Declararion. Bylaws and Rules and Regurations of Great
                                                         Bay condominium.',

                                                pprsryp¡Nr$
         A'                                                aang
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 9 of 31




    Complaint
    Helman, et al- v, Marriott Internationql, et   al_                                         page E of 60

            23'     Defendant Maniott International, Inc,    ("Marriott Internationst' o¡ sometinles
    "MII')'   is a publicly-tra<Jed Delaware corporation headquartered in
                                                                          Bethesda, Maryland. Maniott
    International sold the deerled st. Thomas fractionals at issue through
                                                                           its wholl¡r_owned subsidiary
    RC Hotels VI. A multinâtionâl hospitality compåny, Marriotr Intemational
                                                                             now has licensing
    agreements  with its former subsidiary Marriott Vacations Worldwide that
                                                                             allow the MVW
    Defendants to use the "Maniotl" and "Ritz-Carlton"
                                                       brand and trade names, hademarks,                and
    service marks in exchange for licensing fees to Marriott
                                                             International of over $50 million per year,
    plus apercenlage of Marriott Vacations worldwide's
                                                       sales, includíng sales of MVC points.

           24-     Defendant RC Hotels (Virgin Isrands), lnc. (,,RC Hotels
                                                                                vI'),   is a u,s. Virgin
   lslands corporaúon a¡d a subsidiary    of Maniott International Hotels, Inc., itself   a subsidiary    of
   Maniott International. Rc l'{otels VI remained a Mariott International
                                                                          subsidiary following the
   spin-off of Maniott vacations v/orldwide in 2011. Among
                                                              otherlhings,      RC Hotels VI was the
   seller of the &actionals to Plaindffs and the proposed class
                                                                and was involved in operations and
   delaying foreclosures.

           25'    Defendant The Ritz-Carlton Hotel company, LLC ("RC
                                                                     Hotel Co.r,) is a Delawarc
   corporation with a principal place of business in Maryland
                                                              that remained ¿ Marriott International
   subsídiary afler the 201 I spin'ofTof Marriott Vacations
                                                            worldwide. since the spin-rff, nìost ,,on-
   sitc" operations at the Ritz-carlton Great llay and other RcDc
                                                                  properties. ¡s well   as   responsibitity
   for managing Association governance, have been delegated to
                                                                  RC Hotel co,
          26'     Maniott Intcrnational, RC Hotel Co.. and Rc Flotels VI    are collectively referred to
  herein as the   "Mlt   Defendants." On information and beliefi the MII Defendants: (a)
                                                                                         are the
  agents, representatives, alter cgos, and/or instrumentalities
                                                                    of thcir respective principals or
  controlling entities, (b) have interlocking or overlapping
                                                             directors and/or officers with their
  respective principals or controlling entities, (c) are undercapitalized
                                                                          and/or spurious or disregard
  the corporate form, (d) and are entities for which
                                                     "piercing lhe corporate veil,, is or may            be
  necessary and appropriate to prevent injustice and inequity
                                                              to plaintifib and the proposed Class,
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 10 of 31




     Complaint
     Helman, el al. v. Marrlott Internalionctl, et al..
                                                                                                    Page 9   of60
              27'     Each   of the MII Defendants (directþ ¿nd/or indirectly through individual
                                                                                                           agenrs.
     represenlatives, employees' principals, olïicers,
                                                       di¡ectors and melnbers) (a) actively or passively
     participated in the conduct, acts and ornissions
                                                      alleged herein, (b) materia¡y assisted, aided,
    abelted and/or conspired with one or more other def'cndants
                                                                 in committing the conduct, acls, and
    omissions alleged herein, (c) purposely, knowingly, recklessty,
                                                                     or negligently planned, direcled,
    implemented, furthered, and/or consented to conduct,
                                                         acts and omissions alleged herein, and/or (d)
    is directly, vícariously,   jointly, and/or severally liable for the conduct,
                                                                                     acts, and omjssions aìleged
    herein.

              B.     The Merriott Vacations rilorldwide Defend¡nts

              28,    Defendant Marriotr Vacations Worldwiåc
                                                            Corporation                 (sMerriott Vscations
    worldwide'n or sometimes        *Mvw")     is a Delaware corporation with its principal place
                                                                                                  of business
    at 6649 westwood Boulevard, orlando, Florida.
                                                  Marriott vacations worldwide was a Marriott
    International suhsidiary until a spin-off      in   201   l,   afler which Maniott vacations worldwide
   became a publicly traded corporation. Marrioü
                                                 vacations worldwide operates the Ritz-carlton
   Destination club and the Marriott Vacation club pursuant
                                                            to, and its business is dspende't on,
   licensing agreements with Maniott lnternational,

           29.      Defendant Marriott ownership Resorts, Inc_ (.,MORI,,),
                                                                           is a Deraware corporation.
   Formerly a Maniott lnternational subsidiar¡'.
                                                 MORÍ became a wholly-owned subsidiary of
   Maniott Vacations worldwide fbllowing the spin-offin
                                                        2ûl l. MORI,s principal place ofbusiness
   is also a16649 westwood Boulevatd, orlando"
                                               Florida. Both before and after the 201               I   spin-offi
   MORI was the subsidiary with primary responsibilit,v for
                                                            the Maniott vacation club and rhe Ri¿-
  Carlton Desdnation Club,

          30.       Defendant the Ritz-Carlron Development
                                                           Cornpany, Inc, (..RC Development.).
  another Maniott vacations worldwide subsidiary
                                                 that was a Maniou lnternational subsidiary
  before the spin'off. is a Delaware corporation
                                                     with     a   principalplace of business at ó649 westwood
  Boulevard, orlando, Florida. 'fhe Disclosure
                                               statement given to purchasers at Ritz-carlron
                                                                                              oreat
  Bay states that RC Development
                                    "through or in coniuncrion with (the organizer) . . . and orher
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 11 of 31




    Complaínt
    Helman, et al. v. Manioll Internailonal, et     al.                                         page 10 of 60

    affiliated and/or rhird-party companies, is offering a variery of locations and related benefrts and

    privilcges sometimcs collectively refened to as 'The Ritz Carlton CIub."' RC Development

    provided financing to cerLain purchasers and was involved in delaying foreclosurc proceedings,

            31.    Defendant the Ritz-Cerlton Club, St. Thomcs,               lnc, is a,U,S. Virgin   Islands
    corporation and a wholly-owned subsidiary RC Developmenl, ând therefore of Marriott Vacations

    Worldwide as wel[. The goveming documents at the Ritz-Carlton Great Bay describe RC Club St.

    Thomas, Inc' as the'oOrganizer" of the Rítz-Carlton Creat Bay. RC Club St, Thomas,
                                                                                       Inc. signerl
    the purchase contracts on behalf of ¡he sellor, RC Hotels     VL
           32.     Defendant Ritz-Carlton Management Company, LLC ("RC Management") is a

    Delaware limited liability company        with a principal place ol'      business   at 664g rüçstwood
    Boulevard, Orlando, Florida. RC Management was               a wholly-owned Maniott         Inlernational
    subsidiary until the 201I spin-off and is now a wholly-owned .subsidiary of Maniott
                                                                                        vacations
    Worldwide. RC Managemgnt has the sarne principal place of business as Maniott Vacations

    Worldwide. Pursuant      to a    series   of   managemçnt agleements,        RC     Managoment shared
   responsibility with Marriou lnternational subsidiaries RC Hotels             VI   ancl RC Hotel Co. lor
   operating the Ritz'Carlton Great Bay and managing the functions          ofthc Association and its board,
           33,     Defendant The Cobalt Travel Compan¡ LLC                 ("Cobalt'), a Delaware limited
   liability company formerly known       as the Ritz-Carlton Travel Company,        LLC, is another wholly-
   owned Marriott Vacati<¡ns Worldwide subsidiary wirh the same principal place
                                                                                of business in
   Orlando, Florida. Defendants misled owners, including Plaintiffs and the propossd
                                                                                     Class, the
   boards of each fractional association" and the cou¡ts in th¡ee related cases into
                                                                                     believing that Cobalt
   had the exclusive authority to   "affiliate" the RCDC with the MVC. ln fact, the association       at each
   club had the power to plevent the "affiliation" from extending to their club, and
                                                                                     rhe aurhority to

   affiliate with another program, such   as rhe   MVC, was later delegated to anotherManiott Vacations

   worldwide subsidiary, Lion & cror¡n, pursuant to         the 2013   Affiliation Agreement.
          34.     Defendant The Lion      & Crown Travel Co,, I-LC (,,LÍon & Crown") is a Delaware
   limited liabílity company formed in 2008. Lion         & Crown is another wholly-owned       subsidiary   of
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 12 of 31




    Complaint
    Helman, et ql, v. Marioll lnternationa| et   al.                                      Page I t of 60

    Marriott Vacalions Worldwide with the sarne principal place of business in Orlando, Florida. In

    an afüliation agreement frorn 2010, Cobalt granted to Lion   & Crown the authority   to affiliate   with
    so-called "extÊmal" clubs, 1,e., those not branded as part of the RCDC program.

            35.     Marriott Resorts, Travel Company, Inc., d.b.a. MVC Êxchange Company
    ((MRTC") is a Delaware corporation and a Maniott Vacations Worldwide subsidiary that                has

    established an exchange program commonly knourn as Marriott Vacation Club (or more formally,

    the Maniott Vacations Club Destinations Exchange Program) for the purpose providing MVC

    members to exchange points at thc MVC for access to properties outside the MVC. The RCDC-

    MVC mcrger was pennanently etïeeluated by the 2013 Affrliation Agreement between Lion &

    crown and MRTC. This 2013 Affiliation Agreement was only recenrly disclosed.

            36.     Defendant   Rc St Thomrs, LLC      is a limited liability company organized under

    the laws of the U.S. Virgin Islands and a wholly-ownod subsidiary of lrdaniou Vacations
    Worldwide- On information and belief, RC St. Thomas, LLC was involved. in foreclosing on and

    taking title to fractionals whose o\ilners could not make their mortgage payments, as well            as

    delaying those forecl osures.

           37   '   The North American Trust (the ¡'NATO    hnd trust') is a land trust organized under
    Floritta law that is, on informstion and belief, administered and controlled by Maniott Vacations

    Worldwide and/or its designees. The NATO land trust owns the resorts and fractional interests

   (including many with the RCDC) to which Marriott Vacation Members have a righr of access.

    '      38.      Maniott Vacations Worldwide, MORI, RC Development, RC Management, RC
   club St, Thomas, lnc. Cobalt, Lion & crown, MR1'c, Rc st. Thomas, ond rhe NA'ro land trust
   are collectively refened to herein as the   "MVIV Defendants.'The MVW        Defendants: (a) are the

   agents, representatives, alter egos. and/or instrumentalities    of theír respective princþals or
   controlling entities, (b) have interlocking or overlapping directors and/or officers with their

   respective principals or controlling entities, (c) are undercapitalized and/or spurious or disregard

   the corporate form, (d) and are entities for which "piercing the corporate veil" is or may be

   necessary and appropriate to prevent injustice and inequity to Plaintifis and the proposed Class.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 13 of 31




    Complaint
    Helmàn, el al- v, Marríott lnternalìonal, el   al.                                       page 12 of ó0

            39.    Each of thc MVW Defendants directly a¡rd/or indirectly through individual agents,

    reprcsentatives, employees, principals, officers. directors and membcrs: (a) actively or passively

    particípated in the conduct, acts and omissions alleged herein, (b) materially assisted, aided,

    abetted and/or conspired with one 0r [¡ore:oth€r defendants in committing the conduct, acts, and

    omissions alleged herein, (c) purposely, knowingly, recklessty, or negligently planned, directed,

    implemented, furthered, and/or consented to conduct, acts and omissions alleged hercin, andior (d)

    is directly, vicariousl¡ jointly, and/or severally liable for the conducç acts, and ornissions alleged

    herein. For example, critical decisions that Cobalt and l-ion     & Crown ostensibly   made regarding

   the RCDC-MVÇ merger werc, in        facl made by the Chief Operating Officer of Maniott Vacations
   Worldwide who was serving at the same time as the €ontrolling ofÍicer of Cobalt and Lion &

   Crown.

                                              Ët4sI$s$
            40.    Alan and Marjorie Helman are a married couple residing in Maitland, Florida. On

   or about February 8,2002, they purohased an undivided       lll2   interest in a condominium unit at the
   RCDC in St. Thomas fnr $106,400,

            41.    Lepont Palm Beach, LLC, is organized under the laws of Florida. lts only rnember,

   Michael Gianatasio, is a resident of Armonk, New Yo¡k. On or about October 28, 2009, Mr.

   Gianatasioandhiswife,PennyGianatasio,purchasedanundivided                l/l2interestinacondominium
   unit at the RCDC in St. Thornas for $180,000.

            42.    Pursuanl to an Assignment of Claims, Michael and Penny Cianatasio transferred

   all of their claims and all intetests in claims arising out of ownership or under the         purchase

   ågreement or otherwisç and pertaining to the undivided 1/12 interest in their condominium unit at

   the RCDC in St. Thomas to l,epont palm Beach. LLC.

           43-    Mauríce Kaspy and Liborio pinzzla¡e residents of Montrcal, Qucbec. On or about

   March 20,2006,they purchased an undivided,l/12 interest in a condominium unit at rhe RCDC in

   St. Thomas for $144,000.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 14 of 31




     Complaint
     Helman, et al. v, Marriott Internalional, et   al.                                        page 13 of 60

             44'     Troy Hammond is a resident of Santa Barbara" Calitbmia, On or about April 4,

     200ó, he purchased an undivÍded l/12 interest in a cc¡ndominiun¡ unit at the RCDC in St. Thornas

    for $235,000.

            45'      Timothy Aker is a resident of Pennington, New Jersey. On or about March 22,

    2006, he purchased an undivided l/12 intercst in a condominium unit at the RCDC in
                                                                                       St. Thomas
    fbr $165,000.



            A.      History ¡nd Evolution of the Marriott Vacation Club

            46,     ln the 1980s, Ma¡riott Intemational estsblished MORI to run its Maniott Vacation

    Club timeshare o'perations. In 1984, Ma¡riott's Monarch on ltilron Head lsland becarne
                                                                                           the fìrst
    Maniott Vasation Club resort. By 2009, more than 400,000 timeshare owners had purchæed
                                                                                           one-
    week timeshare intervals as part of MVC. This was the initial iteration of
                                                                               the Marriott Vacation
    Club; ít w¡uld soon evolve from a timesharc to a points-based vacation ownership progrsm.

            47.     By the summ€r of 2010, Maniott Intemational had decided to moyea\4/ay from i¡5

    hístoric model of selling weekly timeshare intervals through the Maniotr Vacation
                                                                                      Club. The
    company introduced the conccpt of selling points that purchasers could use to
                                                                                  slåy at a range         of
    resorts, as opposed to a particular week in a particular       resof. Marriott   International and then
    Maniott Vacations Worldwide after the     201   I spin-off   viewed rhis introduction of vacation poinrs
   as a way to mzuximize the cæh    flow of theirvacalion ownership business.
           48.      This points-ba^sed model is more flexible than a fixed-wcek ownership interest in
                                                                                                           a

   particular property for at least two reasons. First, owners of MVC points are not
                                                                                     locked into weekly
   interyals, but rather cân use their points to stay in various properties f'or shorr periods
                                                                                               of time. In
   contrasl' purchasers of RCDC fractionals had to commit to buy three-week in¡ervals (or
                                                                                          lbur weeks
   in Aspen Highlands), and the exchange progrâm that allowEd RCDC owrìers to swap timc
                                                                                        with
   otirer RCDC properties required one-week stãys. The Maniott Defendants touted these
                                                                                       minimums
   as a key differentiating factor for the Ritz-Carlton Destinarion CIub        jusrifling rhe iubstantia¡y
   increased sales prices.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 15 of 31




     Complaint
     Helman, et al. v. Maîriolt lntel.natíonal, et   al.                                         page 14 of ó0

             49.     Second, MVC points can be sold in varying quantities according lo the preference

     of the purchaser. This mcans the "cost of enlry" to join the   Maniott Vacation Club is substantially
     less than the cost to   join other prograÍts. The minimum required purchase for MVC points          is   just
     1,500 points. When      first introduced in the summer of 2010, MVC points were priced        ar $9.20 per

     point, meanìng theminimum purchase was only $13,800. Even at today's price, around $14,00 per

     point. the same:purchase would cost only $21 ,000         far below what Plaintiffs and olher members
                                                           -
     of the proposed Class were required to spend to obtain access to the RCDC. On average, the 3,200

     purchasers of Ritz-Carlton Destinarion club fractions paid more than $200,000.

            50.     MVC points aÉ not backed by a direct interest in any particular underlying
     property, but rather entitle the purchaser to use rights specified by the Maniott Defendants
                                                                                                  and a
     beneficial interest'Ín NATO land trust. This meansthat, to support the numberof MVC points they

     wisherl to sell, Manion lnternational, and later Maniott Vacations 'Worldwide aftêrthe 201t
                                                                                                 spin-
     ofi, had to'transfer ownership of sufficient developed inventory to the NA'[O land trust, As rnore

     fully alleged clsewherc in this Complaint, this is why the Marriott Defendants sought to rnerge          the

     Ritz-Carlton Destination Club with the Maniott Vacarion Club.

            B,      History'end Evolution of the Ritz-Carlton Destin¡tion Club

            51.     ln 1999, MORI introduced the Ritz-Carlton Destination Club         as a   luxury alremative
    to its MVC timeshare product. The St. Thomas and Aspen Highlands properties lvere the
                                                                                          RCDC's
     first fractional owneæhip properties, Until about 2012, the Marriott Defendanc devcloped                 and
    sold approximately 3,200 deeded li     l2 luxury   fractionals under The Ritz-Carlton Destination Club

    brand at the following nine locations: Aspen Highlands, Colorado; Bachelor Gulch,
                                                                                      Colorado;
    Jupite¡ Florida;North Lake Tahoe, Califomia; San Francisco. California; Vail, Colorado; Abaco,

    Bahamas; Maui, Hawaii; and, as relevant here, st. Thomas,        u.s. virgin   Islands,

            52.     The Ritz-Carlton Destination Club was conceived and sold as â "luxury,'product

    line that was more exclusive than and superiorto â ftere timeshare. The Maniott Defendants sold

    separately deeded 1/t2 fractional ownership interests that provided purchasers with rights
                                                                                               to three
    particular weeks seiected at the time of purchase, In contrast, traditional timeshares (such
                                                                                                 as the
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 16 of 31




   Complaint
   Helman, et al. v, Marríott lnlernqlio¡nal, et   ul.                                        Page 15 of 60

   initial iterarion of the MVC) are sold in one-week intewals, and points.based programs (sucb æ
   the MVC after about 2010) can be used for t¡ansient occupancy for as short a stay as one night.

   The exchange program that allowed RCDC owners to swap time within the RCDC required full-

   ïveek sxchanges rather than shorter periods,

           53.     Maniott touted the deeded property interest aspect of the RCDC to differentiate

   these fiactional offerings from mere timeshares and to sell them as a superior lbrm of real property

   ownershíp, Maniott marketed these fractionals as      "[]ike   any form of real estate, . . . [that] can be

   sold, willed or lransferred by the Member at any time" ând represented,in sales materials that they

   would be 'bperated for the exclusive uss, benefit and er{oyment of the Members, their farnilies

   and their gueSls." The luxurious and private nature of these fractionals, the requirement that they

   be purchased and used in longer blocks     of time measured in weeks not days, and the excluSivity

   of use distinguished them from the MVC product line.

           54.     Based on these distinctions and attributes, RCDC fractionals were substantially

   more expensive, both in terms of purchase ptice and annual maintenance fees, than the points-

   based MVC timeshare. The average RCDC purchaser paid more than $200,000 for a RCDC

   fractional, whereas one could become a menlber of the Maniott Vacation CIub for less than

   $20,000 during the relevant period.

           C.      The Ritz-Csrlton Great Bay

           55.     The Ritz-Carlton Club Great Bay is located at 6910 Great Bay, St. Thomas, VI

   00802 and consists of a total of I05 Condominiurns, broken down as follows: (r) 8l "Residences"

   consisting of two and three bedrooms sold as I / I 2 fractional interests (equaling 972 fractionals);

   and (b) 24 "Suitcs?'consisting of two-bedroom units similarly sold as l/12 fractional interests

   (equaling another 288 fractionals).

           56.     The club was formally created on May 22, 2A02, when Maniott lnternalional

   wholly-owned subsidiary RC Hotels           VI    recorded   a   Declaration Establishing     a Plan for
   Condominium      for the    Great Bay Condominium (the "Condominium Declaration"). A
   Supplemental Declaration of Condorniníum for The Club at Great Bay Condominium ("Club
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 17 of 31




     Complaint
     Helman, et al. v.    Matiott Inlernalional,   et al.                                        Page   l6 ofó0

     Declaration") recorded by RC Hotels VI that same day included certain use rçstrictions, including

     the ,following containcd in Article    XI, seclion I L l:

                [E]ach of the Residences (i.e,, whole condominiums sold as fractionals)a relating to
                Residence Interests (i.e., the fractionals themselves) subject to this Club Decla¡ation shall
                be occupied only for temporaty occupancy. Use of the same and the Common Elements
                and Limited Common Elements of this Condominium is limited solely to the personal use
                of Members, their guests, invitees and lessees and for recreatíonal uses by corporations and
                other entities ovming Residence lnterests. ,     .  Use of Resldencos or lhe Conrmon
                tlemcnts for commercial putpose$ or any purposes otbcr than the personal usc
                describcd herein ir expressly prohibited.'lCommercial purposeo shall include, but
                uot be limited to, s pattern of rental activify or other occupâncy by a Member that
                the Members Association, in its reasonable discrction, could concludo conrtitutes ¡
                commercial enterprise or practice,

     (Emphasis added.) As more fully alleged below, this provision of the Club Declaration eïther

     preVented rhe RCDC-MVC merger without             I vote to amend the Club   Declaration.

                57.     Begirtning in 2002 and through 201 l, the Maniott Defendants sold all but 79 ofthe

      I n260   available fractionals at the Ritz-Carlton Great Bay for an average price of over   $I   50,000 per

     fractional. As at the other Ritz-Carlton Residence Club locations, the Maniott Defendants

     marketed these St. Thomas fractionals as being superior lo rnere timeshares in that they were

     sepamtely deeded property interests equivalenl to a second home, localed in an exclusive and

     private property available only to those who purchased three weeks at prcmium prices.

                58.     The Ritz-Carlton Great Bay is located on a beautiful parcel of land with beach

     access, a¡rd was previously known as a quiet, very high-end destination.

                D.      The   Marriott Defendants Controlled     the Association Board,

                        Communications With Plaintiffs and the Proposed Class, and Nearly                All
                        Aspects of Their Separrtely lleeded Property Interests


                59,     The Maniott Defendants fashioned the goveming documents to ensure their

    continued control of the Association and its hoard, even aller it became nominally "intlependent."

   rffi.
    a
      The Condominium and Club Declarations refers to lhe whole condominiums as a "Rcsidence"                  and
    the l/12 fractional interests that Plaintift! purchased as a "Residence Interest."
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 18 of 31




     Complaint
     Helman, et al. v, MarrÍolt Inlernalional, el   al,                                   Page 17 of ó0

     Like ín the governing documents at the other Rítz-Carlton Destination Clubs,s the Maniott

     Defendants imposed management agrecments on the property that delegated all board functions

     and duties to RC Flotels   VI, which in tum      subcontracled bo¿rd functions and dr¡lies     to RC
     Management. Later, RC Management further delegated certain important duties, such as elements

     of association board governsnce, to Maniott Intemational subsidiary RC Hot¡l Co. The Maniott

     Defendants useil this control   to improperly influence, infittrate, and exert conrol over       the

     ostensibly indepondent Association board, operate the Ritz.Carlton Great Bay in a man¡er that

     benefìted the Maniott Defendants, ani'otherwise         cary oul the wrongful conduct and the
     fraudulenl scheme described herein.

             60.    In the first management agreement dated May 22,2002,the Association, which had

     been   just fortned and was controlled by the Maniott Dcfendânts, entered into a Management

    Agreement with RC Hotels VI that gave that Marriott lnternational subsidiary "all of lhe power

    and authority of the Association to the extenl necessary to perform the Management Company's

    duties and obligations under this Agreement." This Management Agrcemenrfurther provided that

    RC Hotels VI, "on behalf of and at the expenseof, the Association, to the exclusion of all other

    pcrsons including the Associatíon and its Menrbers, shall have all the powçrs and duties of the

    Board of Directors as set forth in the Declaration and the Bylaws of the Association . . . ."

             61.    That same day, RÇ llotels VI entered into a "Sub-Mânâg€ment Agreement" with

    RC Managemont in which RC Hotels VI engaged "RC Managcm€nt Compâny as the exclusive

    managing entity of the Condominium and lo manage the daily affairs r¡f the Condominium and the

    Plan." The Sub-Management Agreement also provides that "RC Management Company shall have

    all of the power and authority of RC Hotels Vl under the Management Agreement,to the exlent

    neoessary to perform RC Hotels     VI's duties and obligations under the Management Agreement"
                     *RC Management Company,
    and further thal                         on behalf of and at the expense        ol   the Association,


    %
    t Pursuant to the governing docurnents
                                           for each of the other four properties that remain in the RCDC
    program
              - the resoús at San Francisco, Tahoe, Vail, and Aspen Highlands - all of the duties,
    including fiduciary duties, of the supposedly independent fractional ownsrs associarion boards are
    similarly delcgated to RC Management.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 19 of 31




    Complaint
    Helman, eI al. v. Marrioll InlernalionøL, el          al.                                       Page   l8 of ó0

    to the exclusion of all other persons including the Association and its Membe¡s, shall have all the

    po\À¡ers   and duties of the Board of Directors as set forth in lhe Decla¡ation and the Bylaws of the

    Association.     ..   ."

               62.        Nearly   a   decade later, at the time of the November 20 I   I spin.off, RC Management
    entered into a further sub'agency âgreemenl with Maniott lntemational subsidiary RC Hotel Co.

    at each RCDC location. This sub-agency agreemenl datèd,November 21,2011, provides that

    Maniott lnlernational, through RC Hotel Co., will manage the on-site operations of each RCDC

    location, giving Maniott lntemational control over lhe Ritz,Carlton Great Bay. lmportantly, it also

    provides that Maniott International, tlrough RC Hotel Co., manages associationgovernance, This

    allowed Marriott lnternational to manípulate the Association to achieve the unwanted RCDC-

    MVC merger.

               63.    The      MII and MVW Defendan¡s (through RC Hotel Co, and RC Management                  and

    otherwise) also insisted that            all   communications with Plaintiffs and the proposed Class
                                                                                                                -
    íncluding those from the nominaily independent but suneptitiously controlled Associatìon board

        be draftcd or edited by Marriott personnsl. As a result, these communications were improperly
    -
    and deceptively crafted to achieve the Maniott Defendants' unlawful objectives.

               E.     The      MII and MVW Defendrnls           Clwe Fiduciary Duties to Plaintifrs and thc

                      Proposed Clrss


               64.    Marriott Intemational and its subsìdiaries RC Hotels VI and RC Hotels Co. and

    Marriott Vacations lilorldwide and its subsidiaries RC Management, Cobalt, Lion & Crown, arid

    MRTC were the agents for and assumed fiduciary duties to the Association. Plaintiffs, and the

    proposed Class based on principles               of agency law, the terms of the      management agreemenls

    described above, their almost complete control over the Association and its board, and the

    separately-deêded property interests purchased               by Plaintiffs. 'l'he goveming     documents, for

    example, provided for the following instruments of control over the physical propety:

           a.        Fractional owners were nol provided keys to their units, Rather, they had to check
                     in at the front desk on each visit to obtain access.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 20 of 31




   Complaint
   Helman, el al, v. Maniott Inlernat'ional, et al.                                     Page 19 ofóO

           b,      Unlike cases in which a group of friends share a property, the fiaetional owners in
                   a particular unit did not decide when each co-owncr used the unit-Defendants
                   controlled the reservation system governing access.
           c.      Defendants evetr controlled whether Plaintifß could ever access their particular
                   unít.T1rc purchase contract ensured that they had tluee weeks at the Ritz-Carhon
                   Greal   Ba¡ butthe Maniott reservation   system in fact determined whether aD owner
                   stayed in their chosen,unit or a separate one errtirely.
           d.      Defendants determined the décor and when and how the various unit would be
                   refurbished.
           65.     In these and other ways, Maniott International, through RC Hotel Co. and RC
   Hotels VI. and Maniott Vacations Worldwide, through RC Managernent and other subsidia¡ies,

   controlled nearly all âspects of Plaintilïs' and the proposed Class' separately-deeded property

   interesls. It is this high degree of control that gives rise to the Maniott Defendants' fiduciary

   obligations to Plaintiffs and the proposed Class.

           F.      Srles of RCDC Fractionals Slow by 2010

           66.     By 2010, sales of luxuq¡, private residence clubs had substantially slowed down

   from pre-recession rafes. In fall 2010, Marriott Intemational attempted to sell its RCÞC business

   to a third party in a marketing offering led by an intemationally known investment bank. On

   information and belief based on relatively widespread knowledge in the industry, a number        of
   parties werc interested, including Timbers Group and Discovery Land Company. During its

   marketing to sell RCDC to third parties, the Mâniott Defendants extolled at length the value     of
   the Ritz-Ca¡lton brand.

          67   '   It   was around this time that Maniott lntemational and its subsidiaries began

   converting legacy "week owners" of MVC timeshares to a "points-based product" through which

   purchasers bought interests in the NA'I'O land trust set up to own the resorts and fractionals to

   which MVC members had access. By the end of 201I, many of MVC's 400,000-plus owners at

   ovff 50 MVC resorts worldwide were ul¡lizing points purchased from MORI to trade fbr use of
   MVC resorts.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 21 of 31




    Complaint
    Helman, eI al. v. Marriotl Internalíonul, el al.                                        Page 20   ofó0

             G.       The Spinoftof Merriott Vacations lVorldwidc from Marriott Inlernstiontl

                      and the "Re-Engineering" of the RCDC


             68.      ln   F'ebruary 2011,   Maniott lntemationalofficially announced its plan to spin-off

    Maniott Vacations Worldwide as a publicly traded company. Ostensibly, Maniott Vacations

    Wotldwide became thc exclusive developer and manager oF vacation ownership and relaæd

    products urder the Marriott brand and the exclusive developer of vacation ownership and related

    products under the Ritz-Ca¡lton brand. but Maniort lntematiönal retained significant control        of
    Maniott Vacations Worldwide's operations because of licensing agreements fi.¡rther described

    below.

             69.      At the same time, the'Maniott Defendants abandoned efforts to sell the Riø-Carlton

    Destination Club, opting instead to include         it in the newly   spun-out cornpåny. However, the

    Maniott Defendants did not plan to invest further in the RCDC luxury product line. To the

    contrary, a SEC filing on June 28. 201 l. states:

             Given the continued wsakness in the econorny. particularly in the luxury real estate market,
             we have signifìcantly scaled back our development of Luxury segment vacation ownership
             products. We do not have any Luxury segment projects under construction nor do we have
             any current plans for new luxury development. While we will continue to sell existing
             Luxury segment vacation ownership products, we also expect to evaluate opportunities for
             bulk sales of finished inventory and dispositiorr of undeveloped land.

             70.      Around m¡d-20 t I n a group of senior Maniot¡ International executives that made up

    something called the Growth and Govemance Council began plotting the ir specifrc plans for the

    re-engineering of the Ritz-Carlton Destination Club. After seriously considering at least one other

    optíon, this group decided to transfer unsold RCDC. fractional inventory to the NATO land trust

    and thereby make it available to members of the Maniolt Vacation Club, and then mcrge the Ritz-

    Carlton Destination Club with the Marriolt Vasation Club. They knew that doing so would allow

    the Maniott Defendants to sell more MVC poinfs at higher prices because giving MVC members

    access   to luxury      Ritz-Carlton Deslination Clubs would enhance Marriott Vacation Club's

    attractiven€ss,
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 22 of 31


                                                         !t.




     Complaint
     Ifelman, et al. v. Møtiott Internatknal, et      al.                                         page    2l of 60
              7l-         On November lg, 2011, Maniott lnternarional formally spun olÏ rhe Marribtt

     Vacations Worldwíde gntities as a separately traded public company (NYSÈ: VAC), Maniott

     Intemational gave this new company licensing agreemefls allowing it and its subsidiaries
                                                                                              to use
     the "Maniott" and "Ritz-Ctrlton' brand and trade narnes, trademarks, and service marks subject

     to strict rest¡ictions. Because Maniott Intemational owns these tradenames, all or most aspects
                                                                                                                 of
    Maniott Vacations \l/orldwide's business are controlled by Maniott International. Maniott

    lntemational's approval wæ either required, or as a practical matter nccessâry! for
                                                                                        most major
    decisions by Maníott vacation Worldwide, including the merger of
                                                                     rhe RCÞC with the MVC that
    is the subject of this Complaint. Maniott Vacations worldwide regularly reported
                                                                                     to Ma¡riott
    Intemational on the status of the RCDC-MVC merg€r, a¡d worked togethcr
                                                                           to increase sales of
    MvC points tluough cross marketing and rcferrals from Marriott Intemational's .,Marriott
    Rewards" loyalty program. In addition, Maniott Intemationat subsidiaries played
                                                                                    major roles in
    the operation of Riu-Carlton Destination Clubs, including the Ritz-Carlton
                                                                               Grcat Bay.
             72'          Pursuant   to the License Agreement between Maniott lnternational and Maniott
    Vacations Worldwide Corporation executed as part of the spin-off, Marriott
                                                                               Vacations Worldwide
    wastopayMarriottlnternational$50rnillionannually, plus2o/oofannualsales(includingofMVC

    poi'ts), for   t-he   right to use the Marriott and Ritz-carlton tradenames a¡d marks.

             7J,          ln the months following the spin-oft, under the direction of Maniott Vacations
    lüoddwidc Chief Operating Offrcer and
                                          Executive Vice President t.ee Cunningham and Chief
    Executive officer Stephen lileise, thc        MVw          Defendants began the work needed to carry our

   Maniott Intemation¿ls' plan to radically re-engineer the RCDC                   with the support,   assistance,
                                                                               -
   and oversight of Maniott lnternational. The goal was to increase rhe
                                                                        revenue and profits of both
   the MVW and the            MII   Defendants. ln a nutshelt, the plan was to merge the RSDC and
                                                                                                  MVC
   product lines and use the "halo effect"ofthe storied Ritz-Carl¡on
                                                                     brand and the prospect ofaccess
   1o   the luxury Rítz'Carlton Destinatíon Club properties to sell more
                                                                         MVC points at higher prices.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 23 of 31




    Complaint
    Helman, et al. v. Marrioil Inlentational, et     al.                                    Page 22 of 60


            74.    Cunningham wore ntany hats              for the Marriott Vacations Worldwide   entities,

    essentially atler egos, including leading Lion         &   Crown, RC Dcvelopment, and Cobalt, oflen

    signing ín a general role for RCDC.

            75.    Stephanie Sobeck, an RCDC executive critical to the scheme alleged here, similarty

    wofe other hats, such as leading ths Ritz-Carlton Marugement Cornpany.

           76.     In or about late 201    l,   a group of senior Maniott Vacations Worldwide executives

    on a committee oalled the Corporafe Growth Committee was presented with a specific strategic

    plan to accomplish thc merge. The Corporate Growth Committee instructed MVC's Law

    Department to analyze the   le   gal risks involved in merging the two clubs. With advice from a large

    and very sophisticated legal division, the Marriott Defendants knew the RCDC-MVC merger

    might bring litigation but decided to proceed with the merger anyway. -fhese conclusions           are

    summarized in a December 201 1 report,

           77.     In its flrrst Annual Report fited following the spin-off, dated March 21,2012,
    Marriott Vacations Worldwide revealed:

            [W]e have significantly scaled back our development of Luxury segment vacation
           ownership products. We do not have any Luxury segment projects u¡der construction nor
           do we have any current plans for new luxury development. While we will continue to sell
           existing Luxury scgntent vacation ownership products, we also expect to evaluate
           opportunities fol bulk sales of finishecl ìnventory and disposition of undeveloped land.


           78.     In its annual report the next year, Marriott Vacations V/orldwidc repeated similar

    language and then noted:

           Duting 2012 we placed inventory from onc of our Luxury properties into the [Maniott
           Vacation Clubl program, and we intend to place most of our remaining Luxury inventory
           into the [Marriott Vacation Club] program. Wc have repositioned our Luxury sales centers
           to sell the [Maniott Vacation Club] points procluct.


           79' In May 2012, recognizing the legal risks but proceeding                  anyway, Manion
    Vacations Worldwide's Corporate Growth Commitree approved the proposed RCDC-MVC

    mergçr, This plan included (a) closing all RCDC sales centers, with some to become MVC

    timeshare sales offrces; (b) transfening unsold RCDCr fractionats to the NATO land trust so that
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 24 of 31




   Complaint
   Helman, et al. v. Marriolt Inlernutional, et   ql.                                       Page 23   of 60

   MVC points msmbers could access the unsold inventory at the various RCDC propert¡es; and (c)

   pursuing formal affiliations with each RCDC owners association        1<r   permanently rncrge the two

   clubs, allowing further trading of MVC points tbr non-MVC-owned RCDC fractional units. The

   plan acknowledged that the level o{'M\¡C points nectled to exchangc into an RCDC rnust be set

   low enough that the averagc MVC point"s usr,.r could gain acccss, Marriott Intcrnational ratified

   these decisions and reaped huge rewards     lo the dctriment of Plaintitls and the proposed Class.

          80.         Under this new business model, Maniott Vacations Worldwide and Maniott

   International leveraged the allure of access to luxury RCDC properties with the storied Ritz-

   Ca¡lton brand to sell more and higher-priced MVC points. lndeed, beginning in July           20ll     and

   continuing to the present, MVC sales presentations and promotional material have prominently

   featured access to Ritz-Carlton Destination Club properties. That     Maniotl Vacations Wo¡ldwide
   abandoned plans to expand the netwofk of RCDC propcrtíes did not pose a problem for this new

   business model. Nor did      it matter that only some RCDC inventory is aclually available to MVC
   members, The mere possibility       of acccss is enough to sell more MVC points at higher          prices.

   Experts in the industry refer to this as the "halo effect." 'l'his phenomenon drove profits for the

   Marriott Defcndants.

          H.          The Marriott Oefend¡nts Encounter Msssive Opposilion After Announcing

                      the Mcrger
               I

          8l.         The first public announcement of the Marriott Defendantsr intention to merge the

   Maniott Vacation Club with the Rìtz-Carlton Destination CIub came on July 17,2012, when

   Eveleen,Babiclç posing as a "Oeneral Manager" of Cobalt, disclosed one.aspect of the RCDC.

   MVC merger to all RCDC fraclional owners. In facl Babich did not write or even see the letter; it

   came from       MVW's oxecutives on the Corporate Growth Committee.'lhey desmibed the ability of

   RCDC owners to one or more of the RCDC weeks for MVC points that they could use to access

   MVC properties:

          Based on the Ritz-Carlton Destinution (lluh member ./èedhuck, additional beneflrts and
          experiences will be availablc through a ne$¡ affiliation with Marriott Vacation Club
          Deslinatíons . . . Afliliation will extend to you the opportunity to deposit your Reserved
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 25 of 31




    Complaint
    Helman, et al. v, Marrìoll Inlernalionql. et ul.                                            Page 24   of60

            Allocation on an annual basis, Once ¡ou deposil, the Í'ollowing will be available for
            you: . . . Secure any of the     5l   worldwide Marriott Vacation Club Resorts . . . .

    (Emphasis added,) In fact, discovery in the related cases clearly shows that this merger was not

    initiated in response to "member feedback." Rather, the Maniott Defendänts' express purpose was

    to profit at the expense of Flaintiffs, members of the proposed Class, and other RCDC ownen¡.

            82.          This letter was misleading in sevr.'ral othcr respects. The Babich letter wss on Ritz-

    Carlto¡ Destin¿tion Club letterhead, as if that were an entiry independent of Ma¡riott and bore hEr

    signature as general manager         of Defendant Cobalt, the supposedly independent company vested

    with discrction under the goveming documcnls over the exchange program through which RCDC

    olryneñi could access other RCDC properties,           In fact, Babich was not a "general manâger" and
    Cobalt had no existence independent of Marriott Vacations Worldwide; all of Cobalt's oflicers

    were MarioJt Vacations Worldwide exccutives, and it had no employees or olliçes of its own. In

    short, Cobalt is and was the alter ego and tool olMarriott Vacations Worldwide. The same is true

    on information and belief of the other Maniott Vacations Worldwide subsidiaries except MORI.

            83,          Moreover, thc letter did not disclose that the 400,000-plus Ma¡riott Vacation Club

    members would be able to access to the exclusive RCDC private residence ciubs. Babich assured

    owners nothing about their private rcsidence club would change even though she and other senior

    Maniott execulives knew that would not be the case. I;unher, the letter did not disclose that the

    Ma¡¡iott Defendants would transfer unsold arrd forecloscd RCDC inventory to the N.ATO tand

    trust for use by MVC memtiers.

            84.          Babich's Juìy 17, 2012. lenet is typical of the many related communications that

    followed. For example, just a month latcr irr ânother mass mailing intended to slow down                  a

    groundswell of opposition, Maniott Vacations Worldwidc COO Cunningham repeated the fatse

    assurance that "nothing has changecl or          will change as a ¡esult of thc announcement." Discovery

    in the related ca$es proves the Maniott Defi:ndants knew that statement rvas thlse. Indeed, the Rit¿-

    Carltr¡n Destination Club hæ been fì¡ndamentally transfonned as a result of the merger. Among

    other things,   it   is no longcr an exclusivc private residence club akin to a second home. An influx
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 26 of 31




    Complaint
     Helman, et al. v. Marriolt'lnternatktnal, et al.                                          Pagc 25    of60

     of MVC members enjoy a right of transicnl occupancy. Resale values for RCDC fiactionals have

    collapsed     as. a   result of the merger and the Marriott Def'endants' related misconduct.

                85.       The July   l7,2012leiler also informed the RCDC owners thatthey    we re    losingtwo

    clubs        the Ritz-Carlton Abaco and the Ritz-Cælton Kapalua            but concealed from the owners
            -                                                              -
     that the loss resulted from the RCDC re-engineerirrg plans approved by the Maniott Defendants

     in May 20l2,The loss of options within the RCDC network had a two-fold benefit for the Maniott

    Defendants. Fitst, the Maniott Defendants saved costs by shedding expenses æsociated with

    maintaining luxury properties to the standard required by the Marriott International licensing

    agreement. Second, a.s oplions to trade weeks within the ÍICDC system dwindled (soon other

    RCDC properties would be lost too), therc was a greater chance rhat RCDC owners, when faced

    with dwindling options, would rade RCDC wccks for MVC points and rhereby,increase RcDc

    inv€ntory for the Maniott Vacation Club.

                86.       Within the next month or so, the boards of the associations in Aspen lIighlands,

    Bachelor Gulch, a¡d St. Thomas sont lettert; expressing their concern about this merger. A letter

    dated Augusl3,2012, from the Association in St. Thomas stared the following to                 plaintifß and
    the proposed Class:

                        Let us take this opportunity lo assure you that your Boards of Directors are nol
                taking this "evolution" notice lightly from the RCDC Parties, We are curr€nlly evaluating
            the systemic changes they have communicated in their letter to see how it will affect our
            club and' together with all of thc other remaining RCDC Club Associations, assessing the
            irnpact on the entire RCDC system.
                    We have been in frequent communications with each other and thc Presidents of
            the other R.CDC Clubs sincc this announcernent, Our general but preliminary consensus
            regarding the "evolution" of the RCDC brantl as describecl in Eveleen Babich's letterof
            July lTth is that we are concemed that this may not'oe an enhancement to our Membership
            Interests. V/e all, âs rnembers, invçsted in the Ritz-Carlton brand!
                     Pleæe rest assured that yow Boanl r,vìll hold ¡he RCDC Panies accountable to
            preserve, maintain and continually enhance the Ritz-Carlton Destination Club product they
            developed and sold to all olus.

            87.           ln August 2012, an intern¿rl email to Marriott Vacations Wo¡ltlwide        executives

    described thc negative follorv-up to a Marriotl wehinar about the proposcrl aftiliation, Jacqueline
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 27 of 31




    Complaint
    Helman, et ql. v. Marriott Internalíonal, et   al.                                      Page 26 of 60

    Ader.Grob, Senior Manager of Public Ru'lations fbr RCDC, was monitoring social media and

    quoted "several Facebook conversations liom the Me¡nbers' private groups," In this email, which

    was forwa¡ded to Cunningham, she wrote: "'l'he two most vocal goup[s] continue to be               St.

    Thomas and Aspen, which is wherc the feeds below cone from after the call yesterday." The email

   excerpts, for example, a St. Thomas owner stating that they "know (and owning borh MVCIó and

    RCC) that 1nu are not comparing apples to applos with these two fypçs of 'wccks-'n'Another wrote:

   "Suc.h incredib[]le spin! Really. such BS (pardon my ]rench)," and anothe¡     "lt   also looks like we

   are going to have a much harder Lime using week for week exchanges due to paníal week point

   users.   our units a¡e also going lo have a lot n:ore wear & tear."
            88-     On August 28,2012, CEO and Prcsitlenl, of Maniott Vacations ïVorldwide Stcve

   Weisz and Lee Cunningham (identified in his Ritz-Carlton Club tole) held a conference call for

   Ritz-Carlton Members. Weisz touted his ongoing commitmenr to the Ritz-Carlton luxury brand

   post-sp¡n   offfrom Maniott International. Cunningham admitted that Babich had been wrong to
   say nothing had changed but says that other rhan thc removal of two clubs fiom the system, nothing

   else about the original membership benefìts had in läct changed. He also nrisleadingly answered

   the question of how the mergcr woultJ address the vulue         of the RCDC fractional interests by
   calculating the number of MVC points tha( would be required to reserv-e sevelal rveeks at Aspen

   and St. Thomas-glossing over the fact that most MVC points users would not be sraying for such

   long periods, requiring lower costs of eotry. On August 30, 2012, tlre same cntities issued a se¡ of

   frcquently nsked questions addressing the proposed atïliation that essentiatly cribs from

   Cunningham's August 28. 20 I 2. rentarks,

            89.     On December 3.2012, an âttorïey retained by the Associatíon, James M. Derr,

   Esq., delivered to the MV\¡/ Defendants a "ceasc and desist" letter. stating, among other points:

                    It   has come to the [Association]'s attentir¡n thal Maniott Vacations Worldwide
            Corporation  ("MVW"),     through its Marriott Vacations Worldwide program [i.e., MVC],
            has begun. or is in the process of beginning to pronote the use of the Residence Interests
            at the Ritz-Carlton Club, St. Thomas to Marriott Vacation Club mcmbers who ate non"

   t MVCI is an acronym for Marriott Vacation
                                              Club Internatíonal. which     is onc of the many names by
   which MORI does business.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 28 of 31




    Complaint
    Helman, et al. v. Marrioil Inlernatktnal, et al.                                      Page 27   of60

            deeded members     of Maniott Vacation Club's timeshare/points/exchange system and are
            not also rnombers of the Ritz-Carlton Destination Club. It has also come to the
            [Association]'s attention that The Ritz-Carlton Management Company, LLC, an affiliate
            of MVW and the manager of the COA (the'COA Manager"), RC Hotels (Virgin Islands),
            Inc., RC St. Thomas, LLC and The Rite-Carlton Developmont Cornpany, which presently
            own unsold and retumed Residence Interests at the [Association], are active and willing
            participants in and bensficiarics of such prcrntotion and resuhing use. Further, we believe
            that part of the plan ofeach of these cntilies involves the conveyance ofthese Residence
            Interests to an entiry we believe is known as'flre Maniott Trust ("Trust"), which will
           ultimately hold title to the Residence lnterests and wi[] exert ultimale control and directìon
           over their use in the Maniott Vacation Club program. , . .
                     The [Association] demands that MVW, the HOA Manager, the Program manager
            and their respective affiliates and cach of the entities yôu represent immediately cease and
            desist from promoting lhe use oi'the Residence Intcrcsts at the [Association] to the MVC
           Members and permancntly refrairi liom implcrlenting any such program at the Ritz-
           Carlton Club, St. Thomas.
                  In addition to violating thc Deslaration, any practice of aliowing the use of the
            Residence Interests by MVC N{ernbers may constituts, among other things, one or more
            breaches of the frduciary dulies of thc COA Manager to the Association under the COA
           Management Agreemcnt as a rcsult of selt'-dealing among the coA Manager, and the
           various Ritz-Carlton and Maniott,cntitics and thcir respective aflìliatcs to the detriment of
           the [Association] and its ¡nemberc.

           90.     The Cease and Desist ltltter cited the Club Declaration, Article XI, section      ll.¡   '-


    (quoted supra) prohibiting commercial use ot the fïactionals. including "a pattern of rental activity

    or other occupancy by a Memher tl¡at the Members Assrociation. in its reasonable tliscretion, çould

    conclude constitutes a commercial cnterprise or practice," as wcll as Article V. section 5.5, which

    provided tbat: "ln no event . . . shall a nrelnber convcy or encumbçr lcss (han a Residence lnterest

    . . . , attempl to subdivide a Rcsidence Interest into lesser interesls, or mcrge together morp than

    one Residence Interest."   l)en   endeçJ   tlrc lcttcr by stating:

           I look forwa¡d to receiving your ;ollective wdrten confirmation by December 5,2012 that
           each of MVW, the COA Manager. the Project Manager. úe Maniott licensor entity and
           their respective affiliates'will immediately ccase and desist from promoting the use of the
           Residence Interests to MVC Mcnrbers anrl p*rnarìently refrairr from implementing any
           such progtam at the Ritz-Curtron ¡¡est'ination Club, St. Thomas. ln the absence of such
           wrilten confirmation by such date, the COA will iravc no choice but to prrrsue claims
           regarding the circumstances     de   scribcd in this letter.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 29 of 31




     Complaint
     Helman, el ql. v. Marrion International, et       ul.                                      Page 28 of 60

              91.    The Marriott Defþrrdants averted the threatened new lawsuit by-, in early 2013,

     promising to put the issue of thc RCDC-MVC merger to s vote of owners ar each RCDC prop€rty.

     Lee Cunningham memorialized lhis promise in a mass ernail to                all RCDC owners on May   14,

     201 3.

              t.     The Merriott Defendants Resort to T'rickery to Overcornc fhe Member

                     Opposition and Explicit Prohibitìons in the          Gove   rning Documents

              92'    On Decembsr I l, 2012. owners at Bachelor Gulch and Aspen,Highland properlies

    filed a lawsuit in federal court in Minnesota (Case No, l2-CV-03093-DSD-JJK) against Marriptt

    Vacations Worldwide. MORI, R(l Hotel (1o.. ItC Management, RC f)evelopment and others,

    based in part on   Maniott's "intention to   'af   fìliale' the furmerly exclusive RCDCs with rhe Maniott
    Vacation Clubs. . . ." As a result of that lawsuit antl ccase and desist letters sent by counsel for the

    St, Thomas, Aspen Highland.s, and Uachelor Gulch associalions, the Marrion Def'endants were

    fully aware of the vehement opposition to their plans to leterage the Ritz-Carlton ,,halo effbct" to

    sell MVC points and that this opposition thrr.atcncd thcir rnerger plans,

              93.    'l'op executivcs ol'lhe Marliott Def'endants. including Cunningham
                                                                                        and Weisz,
    decided al a Strategic Council ntcctiug in .lanuary 2013 tl¡at they neede<l an aggressive, club-by-

    club strategy to win the votcs nccdcd         1'or   their ¡nergçr'. T,hey agreed that Maniolt Vacations
    Worldwide would undertake      an aggte ssivc      canipaìgn. using alr outside communicalion firm, aimed

    at each RCDC property 1o givc thcm thc best chance. Marriott Vacations Worlclwide hired
    marketing and other public relations and survc-v expcrts to help lhenr "sell" the merger,

              94.    For examplc, the cùrrrpany comrrrissioned APCO, a national tìrm based in
    Washington, D-C., to condrict a Proibssionali¡ designeci ¿ncl executed systern-wíde survey in
                                                                                                  the

    summer of 2013 (the'*APCO Survcy",¡. But tlris backlìred. Alrnost S00 RCDC owners responded,

    0nd the results were not equivocal: Owncrs ncarlÌ'unaninrously opposetl the MVC merger and

    vehemently so.
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 30 of 31




   Complaint
   Helman, el al. v. Marrioll Internationul, el   ul,                                      Page 29 of ó0

           95.     Plaintiffs and the proposed Class were no cxception. Out of' the 79'Ì survey

   respondents, 323 were St. Thomas ownÊrs. 'l'hcy were expressly vocal about oppo$ing any such

   affiliation, with their frustration buitding on each of the Mar¡,iott Defendant's prior bad acts.

           96.     Meanwhile, Bachelor Gulch exited thc RCDC system (and lost the Ritz-Carlton

   "flag") after its o$,ners voted lo re.iect the RCDC-MVC rnerger and not renew its management

   contracts. Opposition to lhe merger therrc \\'as so vehenrent that owners prefened the costly loss   of
   the Ritz-Carlton name rather than suff'cr thc consequencÊs ol'the merger. Inlernal Maniott

   conespondence obtained in the related litigation ¡evcals that se¡rior Maniott Detbndants executives

   became concemed they would lose other vorcs as well. F'aced with this harsh reality, the Marriott

   Defendants surreptitiously breached the pronrise made by Cunningham that eash RCDC club

   would be allowed to vote on the propuscd rtc'rgcr.

           97.    hr Aspen Highlands. San lìran,:isco, and Tahoe. the M¿rriott Defendants quietly

   delayed and substiruted a highly mislcading survey li¡r the promised vore, rhen hoodwinked tbe

   association boards at those clubs and. on infr¡nnation and beliclì at St. Thomas into consenting to

   the merger, as more   fully alleged below. lndced, lhe St.'['homas board signed a joinder to and
   acknowledgment of the affìliatiori inrmediatel-v after tlre votc,

          J.      The Marriott Defendants Hide n Kcy Agrecment from the Various Bo¡rds


          98.     When Plaintiffsì msmbcrs of the pr<lposed Class. anrl othsrs purchased their RCDC

   fractionals, they were given u confusing ratì of disclosurc documcnts and agrcements. But the

   contractual picture was even more contì¡sing than that, fbr there were additional agreements that

   the Maniott Defendants hid,

          99.     As alleged atrore, there u,ere varìous rnanagcment âgrsemenrs thal delegated
   powers to RC Hotels Vt, RC Hotel Co. and lìCl Manngement, One of these âgreements, the"sub-

   Management Agreement" betwccn RC Hotcls          Vl   and RC Management. gave RC Management the

   power to engage a "progrâm manager" to manage and administer the exchango program whereby

   orvr¡ers at one RCDC location can açccss oiher RCDC locations.          An "Àl'filiation Agreement"
   designated Defendant Cobalt as the prcrgranì malràger. Confusing provisions in this agreement
Case: 3:19-cv-00036-CVG-RM Document #: 1-1 Filed: 05/22/19 Page 31 of 31




   Comptaint
   ne{lpAø et ul. v. Murriott Inlernational, et       ql.                                       Page 30 of 60


   allowed lhe Maniott Defendants to falsely claim to the various boards (and repeatcdly assefl in

    the related litigation) that the governing documents gave Cobalt "sole discretion" to mcrge the

    RCDC with the MVC.

             100.         lndeed, the Marriott Defendants rebuffed opposition to the merger by association

    boards by claiming that this grant of "sole discretion" to Cobalt nleant the merger would go through

    with or without their approval. To the courls presiding over the related              cases, the Marriott

    Defendants argued this grant of 'tsole discretion" to Cobalt defeated damages claims based on thc

    merger. As it turned out, these were patent and deliberate falsehoods contrived to mislead anyone

    perceived to have power over the merger.

             I   0l   ,   ln fact, there were two other afliliation agre ements that the Maniott Defendants díd

    not disclose to purchasers. In a 2010 afliliation agreement, Cobalt dclegated its authority to Lion

    & Crown, another Mariott Vacations Worldwide subsidiary. Then, I-ion & Crown signed               the 20i 3

    Affrliation Agreement with MRI'C, yet another Manioti Vacations Worldwide subsidiary. This

    Iatter affiliation agreement was the one thal. provided for a the RCDC-MVC merger, but wìth a

    crìticûl qualífication thqt the Marrfutl Delendants concealed.for years. Beþre lhe merger could

    exlend   to a purticular RCDC properly, the assocìation baard al thqt club had to sign                  an

    "Å,cknawledgment and foinder" to the 2013 AtJìliatîon Agreement.

             102.         In other words, the board of each RCDC association could thwan the merger          at

    their club with a simple majority vote to refuse to sign the Aoknowledgment and Joinder. This

    gave each board veto power over the merger at their club; they could refuse to sign the

    Acknowledgrnent and Joinder with a simple majority vote of the directors.

             103.         Inlcnt on pushing the merger through at all costs rurd knowing that a complete

    disclosure        of the power    each association board had would doom fhe merger, the Marriott

    Defendants withheld the 2013 Afïìtiation Agreement from all               of the association boards when
    asking them to sign the Acknowledgment and Joinder.

             104.         T'he Marriott Defendants were able      to   perpetrate this fraud because they had

   pervasive cc¡ntrol over each RCDC association board, and also because they had crafted ths
